9 F.3d 1544
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Daniel STUBBLEFIELD, Petitioner-Appellant,v.WARDEN OF THE AUGUSTA CORRECTIONAL CENTER;  Attorney Generalof the Commonwealth of Virginia, Respondents-Appellees.
No. 92-7104.
United States Court of Appeals,Fourth Circuit.
Submitted:  April 15, 1993.Decided:  November 9, 1993.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  Albert V. Bryan, Jr., Senior District Judge.  (CA-91-557-AM)
Daniel Stubblefield, Appellant Pro Se.
John H. McLees, Jr., Office of the Attorney General of Virginia, Richmond, Virginia, for Appellees.
E.D.Va.
AFFIRMED.
Before WIDENER, NIEMEYER, and HAMILTON, Circuit Judges.
OPINION
PER CURIAM:


1
Daniel Stubblefield appeals from the district court's order denying his 28 U.S.C. § 2254 petition.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Stubblefield v. Warden Augusta Correctional Center, No. CA-91-557AM (E.D. Va.  Sept. 8, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED